Citation Nr: 0328029	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claim of entitlement to 
service connection for PTSD.  


REMAND

In March 2003, the veteran withdrew his request for a Travel 
Board hearing and asked to be scheduled for a Board 
videoconference hearing.  In June 2003, the veteran withdrew 
his requested for "a Travel Board hearing in relation to an 
increased rating for PTSD" and to "forward the file to the 
BVA for appellate disposition".  While it is apparent that 
the veteran wishes to withdraw his request for a Board 
hearing of any type, since he previously requested a Board 
videoconference hearing in relation to his claim for service 
connection for PTSD, such should be clarified.  

The case must also be remanded for further development.  In a 
November 1999 remand, the Board ordered the RO to request 
verification of the veteran's claimed stressors from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO did not send a request for verification 
to USASCRUR.  The Court in Stegall v. West, 11  Vet. App. 268 
(1998) held that a remand by the Board confers on the veteran 
as a matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  

The Board is aware of the holding in Fossie v. West, 12 Vet. 
App. 234 (1999), which upheld the denial of service 
connection for PTSD based on unverified stressors where no 
request had been made for verification of the stressor to 
what was then ESG.  However, in not requesting verification 
from USASCRUR, the RO noted that the veteran had failed to 
provide sufficient information.  While the earlier Board 
remand incorrectly identified hearing testimony and an April 
1998 statement as the source of this information, the veteran 
has provided information in statements, to include in May 
1998, December 1999, and January 2002, sufficient to request 
USASCRUR verification.  See indented paragraph #2, below.  

The Board also notes that, subsequent to the earlier remand 
order, the regulations defining VA's duty to assist have been 
amended.  Those regulations state that in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records; the claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency holding the records and 
the approximate time frame covered by the record; and that VA 
may conclude that no further efforts are required when the 
agency or custodian advises they do not exist.  38 C.F.R. 
§ 38 C.F.R. § 3.159(c).  In this instance the veteran has 
provided the names of organizations to which he was attached 
and the time frame during which he was assigned to those 
organizations.  Moreover, his claimed in-service stressors 
include being exposed to weaponry fire from the enemy.  With 
verification of the veteran's location, records of events at 
that location implies the veteran's personal exposure to 
those events.  Pentecost v. Principi, 16 Vet. App. 124, 
(2002).  Only if the custodian of the records, in this 
instance USASCRUR, informs VA the records do not exist or the 
information is insufficient can VA conclude any further 
efforts to verify the claimed stressors be considered futile.  

The RO should also determine whether any additional 
development is required pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002), to include its notification requirements.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must clarify whether the 
veteran wishes to withdraw his request 
for a Board Videoconference hearing 
relating to his claim for service 
connection for PTSD.  If the veteran does 
not want a Board hearing, the RO should 
proceed to the development requested in 
the paragraphs below.

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

3.  The RO should contact the service 
department and request copies of the 
citations awarding the veteran an Air 
Medal and a Bronze Star.  

4.  The RO should request the USASCRUR to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors, as well as a unit 
history for 3rd Battalion, 18th Artillery, 
Charlie Battery, and the 191st Military 
Intelligence Company, Air Mobile, 
attached to the 1st and 9th Cavalry 
Division Airborne for the period the 
veteran was assigned to those units.  The 
RO must also provide USASCRUR with a 
summary of the claimed stressors (see 
below), as well as a copy of the 
veteran's DD214 and all associated 
service records.  

Stressor summary: the veteran stated he 
was assigned to the 191st Military 
Intelligence Company, 1st and 9th Air 
Cavalry Division, and served in Bien Hoa, 
Long Binh and other places in the 
Republic of Vietnam from August 8, 1969 
to August 7, 1970.  His duties included 
interviewing POWs, evaluating aerial 
photographs, making supply runs and 
standing perimeter guard.  He stated he 
received enemy fire but was not wounded.  
During a supply run to Long Binh the 
veteran states his truck was ambushed 
between "Phau Phin" and Long Bien.  He 
recalled seeing his "hootch maid' 
dismembered and left in a basket outside 
his hootch.  He also claims that he saw 
children rigged with grenades kill and 
wound GIs and witnessing GIs being blown 
up by booby traps.  

After receiving a response from USASCRUR, 
the RO should make a determination as to 
whether or not the veteran was engaged in 
combat with the enemy and/or a 
determination as to whether any of his 
claimed non-combat stressors are 
verified.    

5.  If and only if a claimed stressor is 
verified, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he has a 
psychiatric disorder linked to service, 
to include PTSD related to a verified in-
service stressor or stressors.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The RO should provide the 
examiner with a statement identifying the 
veteran's verified in-service stressors.  
Following the review of the claims folder 
and any available records and 
interviewing the veteran, the examiner is 
asked to determine whether the veteran 
satisfies the criteria for a diagnosis of 
PTSD and, if so, whether it is at least 
as likely as not (50 percent or more 
likelihood) that it is causally linked to 
a verified in-service stressor.  If any 
other acquired psychiatric disorder is 
diagnosed, the examiner is asked to opine 
whether it is at least as likely as not 
that it began during service or is 
causally linked to some incident of 
active duty.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of all evidence 
obtained since its Supplemental Statement 
of the Case (SSOC) was issued in July 
2002.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the July 2002 SSOC, and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




